Filed as EDGAR Correspondence August 12, 2010 U. S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 ATTN:Mr. Scott M. Anderegg, Staff Attorney Re:J. C. Penney Company, Inc. Form 10-K for Fiscal Year Ended January 30, 2010 Filed March 30, 2010 Definitive Proxy Statement on Schedule 14A Filed March 30, 2010 File No. 001-15274 Dear Mr. Anderegg: We are in receipt of the letter dated August 9, 2010 from the U.S. Securities and Exchange Commission (“Commission”) regarding the above-referenced filings for J. C. Penney Company, Inc.The Company hereby requests an additional ten business days to respond to the comments of the Commission staff.Accordingly, the Company intends to submit its response on or before September 6, 2010. Please do not hesitate to contact me at (972) 431-2410 or Salil Virkar at (972) 431-1211 if you have any questions. Very truly yours, /s/Jennifer L. McNamee Jennifer L. McNamee Senior Attorney JLM/rs cc:Janet Dhillon Salil R. Virkar
